Citation Nr: 1645214	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  04-31 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury. 
 
2.  Entitlement to service connection for anxiety disorder, to include as secondary to neuropathy, partial left ulnar nerve.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney-at-law


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran had active duty from September 1980 to July 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2003 and July 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan (RO). 

The Veteran was scheduled for a Board Central Office hearing in April 2005, but he failed to appear for the scheduled hearing.  Therefore, his request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(e) (2015).

In December 2005, the Board reopened the issue of entitlement to service connection for residuals of head injury and remanded this issue as well as the issue of service connection for anxiety disorder for further development.  

In November 2007, the Board issued a decision denying the Veteran's claims.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2009, based on a Joint Motion for Remand (JMR), the Court issued an Order remanding this case for compliance with the JMR.  In September 2010, the Board issued an order vacating its November 2007 denial, and remanded the case for additional development, in accordance to the JMR.

In October 2015, the Board again remanded the case for further development.  The claim has now been returned for appellate review.

In July 2016, the Veteran, through is representative, filed a motion requesting an additional 90 days extension to submit additional evidence, which was granted that same month.  However, to date, no additional evidence was submitted.  

The issue of entitlement to service connection for anxiety disorder, to include as secondary to neuropathy, partial left ulnar nerve, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Residuals of a head injury, claimed as headaches and cognitive disorder, were not manifested during the Veteran's active duty service, to include the April 1989 head laceration, or for many years thereafter, and are not otherwise related to such service.


CONCLUSION OF LAW

The criteria for the grant of service connection for residuals of head injury have not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

The Veteran is seeking service connection for residuals of a head injury.  He has asserted that he suffered from a head injury while on active duty and was treated for such at a private hospital in April 1989.  The Veteran has reported that during the incident, he was knocked unconscious, and as a result of the trauma of the incident,  he has no recollection of the actual circumstances of the injury.  He also stated that the stitches he received to close his head wound were eventually removed at his duty location a short period after the incident in question.  Initially, the Veteran's representative contended that the Veteran suffered from headaches due to the incident in service.  Subsequently, the Veteran has also reported that he suffered from cognitive difficulties as early as November 1993 due to the in-service head injury.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include migraine headaches and psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, the Veteran has not been diagnosed with migraines or psychosis and, thus, his headaches and cognitive disorder are not one of the disabilities enumerated under 38 C.F.R. § 3.309(a).  As such, service connection may not be established based on continuity of symptomatology and a medical nexus is required.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Unfortunately, although a service entrance examination is of record, the Veteran's remaining service treatment records are unavailable, and all efforts to obtain them, which are outlined in a June 2013 Memorandum of Unavailability of Certain Service treatment records, have been futile.  However, a single page of documentation from the private facility notes that the Veteran was admitted, treated, and released from the emergency room in a single day in April 1989.  However, this medical record does not specify why the Veteran was seen at the hospital or what treatment he received treated.  Moreover, a response to an inquiry for police records from this date was negative.  In support of his claim, the Veteran has submitted several photographs of himself and of his claimed head wound; however, unfortunately, these photographs are also undated and not very clear. 

Post service Social Security Administration (SSA) and VA and private clinical records have been reviewed.  In this regard, post-service treatment records include an October 1993 VA treatment report that reflects that the Veteran underwent psychological testing at the Ann Arbor VA Medical Center (VAMC) in 1993.  Specifically, the October 1993 clinical record indicates that the results from the Ann Arbor testing were not in the clinical record as the Veteran needed to return for an unfinished Minnesota Multiphasic Personality Inventory (MMPI) test.  The Veteran indicated that he would rather perform the test at his current VAMC, which was subsequently accomplished at this facility in December 1993 and sent to Ann Arbor for analyzation.  Unfortunately, despite numerous attempts as outlined in a March 2013 Memorandum of Unavailability of VA treatment records, the AOJ has not been able to obtain clinical records from the Ann Arbor VAMC.  

A November 1993 VA psychology report reflects that the Veteran was unable to read all the questions on the MMPI test and that he got too upset with having to make choices and gave up.  The report also noted that the Veteran appeared to be fearful of finding out how sick he might be and that he began to cry when the VA examiner talked about the possibility of the Veteran being a closed head injury victim.  A December 1993 VA psychology report noted that the Veteran was very slow to process thought and easily confused with variables in problems.  It was also noted that the Veteran was fearful that tingling on the side of his head might be from an injury-related wound received about seven years ago.  The Veteran reported that he was knocked unconscious at the time of the head injury in question, and as a result of the trauma of the incident, he had no recollection of the actual circumstances of the injury.  However, a January 1994 VA CT of the brain conducted to rule out mass old head injury was normal, with no evidence of cerebral infarction, hemorrhage, tumor, or abnormal ventricles or sulci.  An October 1998 VA neurological examination showed a normal neurological examination, with mental status examination showing the Veteran to be alert and oriented to time, place, and person, with no impairment of speech, memory, or thinking.  During this period, VA treatment records also document treatment for alcoholism.  

An October 2001 clinical record documents that the Veteran reported what he knew about the circumstances of the claimed head injury, but stated that he did not experience residual affects afterwards.  He indicated that he had a head concussion in the 1980s, just prior to his discharge.  Importantly, a November 2001 VA outpatient treatment record noted that the Veteran reported headaches and difficulty sleeping; a January 2002 clinic record showed that the Veteran reported getting headaches now and again that may be associated with lack of sleep and worry; a February 2002 VA outpatient treatment record noted that the Veteran called the VA, reporting he had a headache for three days which was not responsive to nonprescription medications, but refused to come to the emergency room to be treated; an April 2002 record showed that the Veteran had stress headaches occasionally that have no specific point of origin; and a September 2006 VA outpatient treatment record revealed that the Veteran reported a tension headache that he rated 7 out of 10 on a 1-10 pain scale.

Significantly, a January 2007 mental health record showed that the Veteran reported that he was unconscious for several minutes and was treated in the hospital for several hours, stitched up and sent home, where he reported vomiting and a continuous headache for weeks after the incident.  The Veteran thought the incident occurred while he was on active duty.  Remaining clinical records continue to show treatment for the Veteran's psychiatric disorder.  

In November 2014, the Veteran was afforded a VA examination to determine whether he had any residuals of a traumatic brain injury (TBI).  The claims file and VA clinical records were reviewed.  The examiner found that the Veteran did not have a TBI.  The Veteran reported that he had a head injury with laceration on his right side of the head in 1989.  He did not know how that injury happened, but he did know that he had a head injury at that time.  He stated that me may have been unconscious, but did not know how long.  Following the incident, the Veteran was examined in the emergency room and his laceration on the head was sutured and he was hospitalized for few days and the scar healed well without any residuals.  The Veteran reported that he got occasional headaches associated with anxiety, stress with pain in the back of the neck and shoulder blades, and sometimes he was sensitive to light and sound.  Physical examination was normal.  The Veteran did have a scar, but it was not painful or unstable, or the total area of 39 square cm.  The examiner diagnosed head injury by history with no evidence of TBI.  

In support of his claim, in October 2015, the Veteran also submitted an internet publication concerning concussions.

In December 2015, the Board found that the November 2014 VA examination was inadequate as it did not address whether a head injury in active service could have caused the Veteran's current disorder.  In addition, it was unclear from the examiner's report whether pertinent medical evidence was considered.  As such, the Board remanded the case to afford the Veteran a new VA examination to address the nature and etiology of any current residuals of head injury; specifically to ascertain whether the Veteran experiences any current disorders and, if so, if those disorders are related to his in-service head injury.

At this time, the Board also found that the Veteran's account that he experienced a head injury in active service, on or about April 15, 1989, to be credible.  The Veteran had attested to the injury on numerous occasions.  He has also provided (albeit undated) photographs of his head with stiches on it.  In addition, an April 15, 1989, hospital admission slip is of record (unfortunately, it does not state what the nature of the Veteran's hospital visit was). 

On remand, in December 2015, the Veteran was afforded a VA examination to evaluate any residuals of head, to include whether the Veteran had a traumatic brain injury (TBI).  The claims file was reviewed.  The Veteran reported that he was stationed on shore duty at the time that he alleges he experienced a mild TBI.  He reported that he was stationed at Alameda, California Air Force station in 1989 when the incident occurred.  He was going through a divorce and living in Vallejo, California and commuting to Alameda to report for duty on a daily basis.  His alleged assault occurred in Vallejo, California in the afternoon either on a weekend which he had off or after his scheduled work at the Air Force base.  The Veteran recalled waking up on the grass, field or pavement in a neighborhood a couple of blocks from home.  He remembered that he was covered in blood and was being put in an ambulance to be transported to the emergency room.  He was discharged that day, but does not clearly recall how he got home, but recalled waking up in his apartment the next day in Vallejo.  The day after the assault, he drove back to the Air Force base, which was an approximate 33 mile trip, and did his scheduled duties without any limitations.  His sutures were removed from the superficial laceration on the right temporal region on his head.  The Veteran did not have any additional injuries other than the laceration.

The Veteran was getting discharged from the Navy one month after the incident.  He continued to work in special services where he was doing some manual labor in the area of recreational service.  It was noted that the Veteran started drinking while he was in the Navy.  His divorce made him emotionally unstable and caused him to start drinking.  The examiner outlined the Veteran's history of alcohol use as well as his post-service work history.  The examiner indicated that the Veteran did not offer any major problems related to his head injury.  He replied that he was bothered by his mind racing and his emotions swinging.  He was followed by psychiatry and on medications for these problems.  The examiner also noted that although the Veteran complained of mild memory loss, the examiner was not sure it was as much memory problems as his mind races.  It was also noted that the Veteran's anxiety varied from extreme to mild per the Veteran.  No other abnormalities were noted on examination.  

The examiner searched for a scar on the right temporal region on the Veteran's head, but could not find one.  Also, there was no loss of hair as might result from a dense scar.  Therefore, the examiner accepted that the Veteran had a superficial laceration on the right temporal region of his head, but this laceration did not result in a permanent scar.  The examiner concluded that the Veteran was reluctant to offer information initially; it was nearly three hours of talking that any history was obtained.  Review of his medical records and service treatment records indicated that the Veteran had problems with alcohol use and driving under the influence in October 1987 and June 1989.  The Veteran denied problems with alcohol prior to 2001 at the examination.     

The examiner concluded that it was less likely than not that any current residuals of head injury had their onset during the Veteran's active service or were otherwise causally related to service, to include the April 1989 head injury (laceration).  The examiner assumed that the Veteran provided a credible account of his head injury as directed by the Board and found that a laceration occurred to the  right temporal region of his head from a fall in April 1989; however, the examiner found that the Veteran did not suffer from a mild TBI as a result of the fall.  The examiner rationalized that the Veteran at the examination indicated that he had amnesia of the event and loss of awareness, but October 2001 documentation showed that the Veteran reported that he was running for his life when the fall occurred.  

Therefore, even though he stated that he had a period of amnesia or loss of awareness, the examiner could not document such.  Also, the Veteran reported that he was aware of being on the ground and in the ambulance that took him to the hospital.  The examiner surmised that the Veteran did not have focal neurological signs or complaints since he reported being released from the emergency room that evening and returning to his home.  He also assumed full duties the next day and continued to make the 66 mile round trip from Vallejo to Alameda daily for his active duty until he was discharged.   The Veteran also reported a work history that indicated that he could work without incident of cognitive problems.  Therefore the verbal history obtained from the Veteran and review of the claims file indicate that the Veteran does not fulfill the minimal requirement for TBI (amnesia, loss of awareness and focal neurological signs or symptoms).  The examiner continued that any residuals of brain damage was not due to his April 1989 fall and scalp laceration.  Rather, the use of alcohol over the years is known and accepted factor for cognitive impairment.  The Veteran's medical history is replete with the notations starting in 1987 that he used alcohol and was under the influence inappropriately at times. 

The Board notes that the December 2015 VA examiner considered the Veteran's record and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr, supra.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Consequently, the Board assigns great probative value to the VA examiner's opinion.

After considering the totality of the evidence of record, the Board finds that service connection for residuals of head injury, to include the claimed headaches and cognitive disorder, is not warranted as there is no competent evidence linking any such disorder to service.  Again, the Board has determined that the Veteran's account that he experienced a head injury in active service, on or about April 15, 1989, to be credible.  Nevertheless, the December 2015 VA examiner clearly found that the Veteran did not suffer from a TBI or any residuals, including a permanent scar, from this incident and offered a detailed rationale for this finding.  Again, the Board finds the examination to be sufficient and of high probative value.  Significantly, there is no medical evidence of record to refute this opinion.  

The Board acknowledges that the Veteran's representative has submitted a medical publication concerning concussions.  In this regard, the Board notes that when medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility"). 

However, as discussed above, the VA examiner considered the entire record when forming his opinion concerning the Veteran's residuals of head injury and still found no such link between the in-service incident and his current disorders.  Moreover, given that this article is general in nature and does not specifically address the Veteran's disability, it has minimal probative value when weighed against the VA examination and addendum opinion that are specific to the Veteran's case.  In this regard, the examiner thoroughly considered the Veteran's record and medical history when forming their opinion.  

The Board recognizes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   In the instant case, the Veteran is competent to report the in-service incident and the Board has accepted his account as credible.  However, he is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert, supra.  Thus, the Veteran's statements are outweighed by the December 2015 VA examination with opinion.  

Moreover, the Board observes that the Veteran has reported ongoing symptomatology since service.  However, the Veteran's current headaches and cognitive disorder are not one of the diseases listed at 38 C.F.R. § 3.309(a).  Thus, a continuity of symptoms may not be used to establish service connection and the Veteran's statements are outweighed by the more probative December 2015 VA examination.  See Walker, supra.  Further, the first post-service medical evidence of any headaches or cognitive disorder were many years after service, approximately November 2001 for headaches and 1993 for cognitive difficulties.  A lengthy period without evidence of treatment may also be viewed as evidence weighting against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection residuals of head injury.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of head injury is denied. 


REMAND

The Veteran is also seeking service connection for anxiety disorder.  He essentially asserts that his anxiety disorder is associated with the April 1989 head injury and any residuals from such injury.  The Veteran was afforded a VA examination in November 2014.  The examiner found that based on review of the medical records and history provided by the Veteran, his anxiety disorder is not caused or aggravated by his experiences in the military, specifically the 1989 head injury.  He rationalized that according to the Veteran, he first sought psychiatric help in 1993 after he started having legal problems.  His several stresses including history of alcohol use and associated legal problems, distrust of people due to failed relationships, and illness of his brother have at least as likely as not contributed to his anxiety disorder.  

Again, in its October 2015 remand, the Board found that this examination was inadequate and remanded for another examination, which was done in December 2015.  The examiner again opined that based on review of claims file, VBMS records, VA treatment records and the history provided by Veteran, his anxiety disorder is not caused or aggravated by the claimed in-service injury, event or illness, specifically the 1989 head injury.  The Veteran's substance use, legal problems, financial problems are at least as likely related to his anxiety disorder.  Essentially, the examiner provided the same opinion and rationale as the November 2014 VA examiner that the Board found inadequate.  

Importantly, the November 2014 VA examiner indicated that relationship issues contributed to the Veteran's psychiatric disorder.  Significantly, the record shows that while on active duty around the time of the 1989 head injury, the Veteran's wife left him and took his money causing a lot of stress.  Thus, there is evidence of stressful relationship issues while on active duty, which was not addressed by either examiner.  Moreover, the record shows that the Veteran injured his left arm in service in 1981 when his wrist was torn and lacerated by a disk grinder.  In a November 2001 stressor statement, the Veteran indicated that his psychiatric disorder was related to this incident.  Importantly, the Veteran is service-connected for neuropathy, partial left ulnar nerve, due to his incident.  Moreover, in an April 2002 psychiatric evaluation for SSA purposes, the Veteran appeared to indicate that his psychiatric disorder was associated with his hand injury.  Unfortunately, the VA examinations did not address whether the Veteran has a psychiatric disorder due to the 1981 left arm injury, or secondary to his service-connected neuropathy, partial left ulnar nerve.  

In sum, in light of the above, the Board finds again that the most recent VA examination is inadequate as the examiner did not appear to consider all of the relevant evidence or, in light of such, provide sufficient rationale for the opinion.  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, given the deficiencies described above, the Board finds that an additional examination by another examiner is necessary to address these deficiencies.  The Board finds that an examination rather than another opinion would be useful so that the examiner can obtain a full complete medical history from the Veteran.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disorder.  The electronic record should be made available for review. 

After reviewing the record and examining the Veteran, the examiner should offer an opinion as to the following:
	
	i)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed acquired psychiatric disorder is related to the Veteran's active service, including the 1981 left arm injury and his wife leaving him and taking his money approximately in 1989. 

ii)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed acquired psychiatric disorder is proximately due to, or caused by, the Veteran's service-connected neuropathy, partial left ulnar nerve. 
   
ii)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed acquired psychiatric disorder has been aggravated by the Veteran's service-connected neuropathy, partial left ulnar nerve.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

All opinions should be supported by a clear rationale.  In proffering the opinions, the examiner is asked to consider the Veteran's lay statements and post-service treatment records.       

2.  Readjudicate the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


